1                                                                     The Honorable Richard A. Jones
2
3
4
5
                               UNITED STATES DISTRICT COURT FOR THE
6
                                 WESTERN DISTRICT OF WASHINGTON
7                                          AT SEATTLE
8
9     UNITED STATES OF AMERICA,                                NO. CR18-315 RAJ
10                              Plaintiff,
                                                               ORDER GRANTING MOTION TO SEAL
11                                                             GOVERNMENT’S RESPONSE TO
                          v.                                   DEFENDANT’S MOTION TO COMPEL
12
13
      GIZACHEW WONDIE,
14
                               Defendant.
15
16
             THIS MATTER comes before the Court upon the Government’s Motion to Seal
17
     its Response to Defendant’s Motion to Compel. Having considered the motion, and the
18
     files and pleadings herein, and finding good cause,
19
             IT IS ORDERED that the Government’s Motion to Seal (Dkt. #87) is GRANTED.
20
     The Government’s Response to Defendant’s Motion to Compel may remain filed under
21
     seal.
22
             DATED this 15th day of January, 2020.
23
24
25
                                                               A
26                                                             The Honorable Richard A. Jones
                                                               United States District Judge
27
28
      Order Sealing Response to Defendant’s Motion to Compel - 1                  UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      United States v. Gizachew Wondie /CR18-315 RAJ
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
